Mr. Justice Gordon
delivered the opinion of the court,
In this case a single question is presented for our consideration. Did the defendant do business within the state of Pennsylvania during the period for which the tax in controversy was imposed ? If it did, then it came within the provisions of the acts of May 1st 1868 and June 7th 1879, and was subject to the tax therein prescribed.
*116In the discussion of this case, it must not be forgotten that a corporation has no natural rights ; that it is but a legal entity, an artificial person, and that its rights spring either from legislative enactment or from comity. Within the state of its creation it has no powers but those conferred upon it by the legislative act which called it into being, and whether it shall or shall not perform any of its functions in a foreign state depends wholly upon the will of such state, expressed either by statute or implied under that general law known as international comity : Bank of Augusta v. Earle, 13 Peters 519.
Prom this view of the case, it becomes obvious, that the legislature may not only tax foreign corporations doing business in this state, but, if it so chooses, as was done by our Act of March 1810, in regard to foreign insurance companies, altogether prohibit the transaction of such business. It follows, that there has been a good deal of learning wasted in this case in the endeavor to assimilate the rights of this corporation to those of individual citizens, when, in fact, they are entirely dissimilar, and based on principles totally different.
Returning, then, to the only question in this case, the inquiry is, did this ferry company do business in the state of Pennsylvania? But this question may be readily solved by the answei which must necessarily be given to another question; that is, where were its principal, or, for that matter, only points, of operation ? The answer is, at Gloucester and Philadelphia. Its whole income was derived from the transportation of freight and passengers from its wharf at Gloucester to its wharf at Philadelphia, and from its wharf in Philadelphia to its wharf in Gloucester. At each of these points it had a place, that is, a wharf, where its main business, namely, its receipt of freight and passengers, was transacted, and, for that business, it was just as much dependent upon the one place as upon the other. Again, a wharf, or landing-place, was necessary at each end of its route ; the one it occupied at Gloucester was owned in fee, and the one in Philadelphia it held under a lease, but as it could hold by purchase, in New Jersey, only by virtue of the power derived from the statutory will of the legislature of that state, so it could hold by lease in Philadelphia only by the implied consent of the legislature of this Commonwealth. It thus appears that the defendant was dependent, equally, not only for its' business, but its power to do that business, upon both, states, and might, therefoi-e, be taxed by both.
We may here state that, with the court below, we cannot • understand by what authority ths assessments for the years 1865, ’66 and ’67 were made; nevertheless, as the case stated provides for no modification, in this respect, of the action of the taxing *117officers or of the judgment which may be entered against the defendant, we do not feel ourselves justified in making such an , attempt, and this the more so since we have been furnished with no data by which a modification or correction can be made.
The judgment of the court below is now reversed,'and it is ordered that judgment on the case stated be entered for the Commonwealth, and against the defendant, in the sum of $2,593.96, with interest from July 7th 1880, attorney-general’s commissions, and costs.